Wright, J.
The case of Page v. Cole, 6 Iowa, 153, clearly sustains the ruliog of the court below, that defendant’s assumed equitable title was no defense to the legal title of plaintiff to the property in controversy.
If it be admitted that defendant’s claim to have the cause transferred to the chancery docket was in time, two considerations forbid a reversal of the cause on that ground. The one is, that while it is said that defendant asked leave to plead and set up his equity, the character and nature of this plea is not stated. It may have been that the defense presented satisfied the court below that it could not avail. The other is, that while, from some affidavits and other parts of the record, it is inferred that defendant held a title bond for the conveyance of the real estate in controversy, upon the payment of a certain amount, it is no where suggested that the bond was not forfeited, nor that defendant had paid or offered to fulfill the contract on his part.
Affirmed.